United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 8, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-10731
                         Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MICHAEL E. SHERMAN,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:00-CR-269-ALL
                       --------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

     Michael E. Sherman appeals the 24-month sentence imposed

following the revocation of his supervised release.     He contends

that pursuant to United States v. Booker, 543 U.S. 220 (2005),

and United States v. Mares, 402 F.3d 511, 519 (5th Cir.),

cert. denied, 126 S. Ct. 43 (2005), sentences, including those

imposed upon revocation of supervised release, are reviewed

under the reasonableness standard.   Further, he argues that the

sentence imposed was unreasonable because it substantially



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-10731
                                 -2-

exceeded the recommended range and the district court’s reasons

for imposing the sentence were insufficient.

       This court need not decide the appropriate standard of

review for a sentence imposed upon revocation of supervised

release in the wake of Booker because Sherman has not shown that

his sentence was either unreasonable or plainly unreasonable.

See United States v. Hinson, 429 F.3d 114, 120 (5th Cir. 2005),

cert. denied, 126 S. Ct. 1804 (2006); United States v. Jones,

182 F. App’x 343, 344 (5th Cir. 2006).     Sherman was subject to a

two-year statutory maximum sentence upon revocation of his

supervised release.    See 18 U.S.C. §§ 922(g)(1), 924(a)(2),

3559(a)(3), and 3583(e)(3).    The Sentencing Guidelines

recommended a prison term of between 5 and 11 months based on

Sherman’s Grade C violations and his criminal history category of

III.    See U.S.S.G. § 7B1.4(a).   Sherman’s sentence, while in

excess of the recommended range, was within the statutory maximum

sentence that the district court could have imposed.     Further, a

review of the record demonstrates that the district court

considered the relevant sentencing factors.     See United States v.

Smith, 440 F.3d 704, 707 (5th Cir. 2006); United States v. Weese,

No. 05-41366, 2006 WL 2590309 (5th Cir. Sept. 8, 2006)

(unpublished).    Therefore, the sentence was neither unreasonable

nor plainly unreasonable.     See Jones, 182 F. App’x at 344.

       Accordingly, the district court’s judgment is AFFIRMED.